Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Walter C. Pledger on Friday May 20, 2022.

The application has been amended as follows: 
1)	In claim 8 line 2, “the shredder device comprising” has been replaced with --comprising: --.
2)	In claim 8 line 2, --Providing-- has been added before “a machine frame”.
3)	In claim 8 lines 8- 9, “, the process comprising:” has been replaced with
--device; --.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8 have been found to be allowable over the prior art of record because the prior art fails to teach or suggest a shredder device/process comprising: a shredder rotor, a feed device, a measuring device for continuously detecting a position of the feed device, a control and/or regulating device for controlling and/or regulating a movement of the feed device, and a signal transmitting device is configured such that measuring signals of the continuously detected position of the feed device generated by the measuring device are supplied to the control and/or regulating device by the signal transmitting device, whereby a speed of the feed device is determined on a basis of the continuously detected position of the feed device, in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725